Title: Enclosure: Descriptions of French Agents, 2 October 1793
From: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de
To: Jefferson, Thomas


  EnclosureDescriptions of French Agents
Le signalement du Sieur Lachaise;
Taille de cinq pieds, neuf pouces et demie, figure alongée, cheveux rond, grand favoris, taille bien faite.
Signalement de Delpeau.
Taille de cinq pieds neuf pouces, figure alongée, les yeux enfoncés, grand cheveux, alonge un peu blonden, palle de figure.
Signal de Gignoux.
Taille de cinq pieds, six pouces, cheveux et sousis chaten, nes gros, bouche mogenne, manton rond.
